Adams, J.
— In Marvin v. Marvin, 59 Iowa, 699, the plaintiff had procured a divorce from her husband in the state of Ohio. He afterward died, leaving certain real estate in Iowa. She brought her action against the heirs for the purpose of obtaining her distributive share. It was held that, the marriage relation having been dissolved prior to his death, she was not distributee of his estate. The question in the case at bar differs in no material respect from the question decided in that case. The considerations urged against the correctness of the ruling in Marvin v. Marvin have been fully considered, but they are not such as to satisfy us that the case should- be overruled.
We think that the answer showed a good defense, and that the demurrer was properly overruled.
Affirmed.